11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Paula Morris,                                  * From the County Court at Law No. 2
                                                 of Midland County,
                                                 Trial Court No. CC17487.

Vs. No. 11-16-00095-CV                         * June 8, 2017

Jose Terrazas and Theresa Myers,               * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.